The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the order of the Court below should be, and the same is hereby, reversed in part and the cause remanded with directions to enter an order in conformity with the views expressed in the opinion of the Supreme Court. *Page 512 
TERRELL, C. J., AND WHITFIELD, ELLIS AND BUFORD, J. J., concur.
STRUM AND BROWN, J. J., dissent in part.